Exhibit 10.1

 

U.S. $625,000,000

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of October 8, 2004

 

Among

 

MANPOWER INC.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

CITIBANK, N.A.

 

as Administrative Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Syndication Agent

 

and

 

BNP PARIBAS

BANK ONE, NA

and

THE ROYAL BANK OF SCOTLAND PLC

 

as Documentation Agents

 

CITIGROUP GLOBAL MARKETS INC.

and

WACHOVIA CAPITAL MARKETS, LLC

 

as Joint Lead Arrangers and Book Managers

 

- Manpower Five Year Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I     

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   14

SECTION 1.03. Accounting Terms

   14 ARTICLE II     

SECTION 2.01. The Revolving Credit Advances and the Letters of Credit

   14

SECTION 2.02. Making the Revolving Credit Advances

   15

SECTION 2.03. The Competitive Bid Advances

   16

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit

   19

SECTION 2.05. Fees

   20

SECTION 2.06. Optional Termination or Reduction of the Commitments

   21

SECTION 2.07. Repayment of Revolving Credit Advances and Letters of Credit

   21

SECTION 2.08. Interest on Revolving Credit Advances

   22

SECTION 2.09. Interest Rate Determination

   22

SECTION 2.10. Optional Conversion of Revolving Credit Advances

   24

SECTION 2.11. Prepayments of Revolving Credit Advances and Letter of Credit
Advances

   24

SECTION 2.12. Increased Costs

   25

SECTION 2.13. Illegality

   25

SECTION 2.14. Payments and Computations

   26

SECTION 2.15. Taxes

   27

SECTION 2.16. Sharing of Payments, Etc.

   28

SECTION 2.17. Evidence of Debt

   29

SECTION 2.18. Use of Proceeds

   29

SECTION 2.19. Increase in the Aggregate Commitments

   29

 

- Manpower Five Year Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III     

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

   30

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Each
Issuance of Letters of Credit and

                                Commitment Increase.

   32       

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing

   32

SECTION 3.04. Determinations Under Section 3.01

   33 ARTICLE IV     

SECTION 4.01. Representations and Warranties of the Borrower

   33 ARTICLE V     

SECTION 5.01. Affirmative Covenants

   34

SECTION 5.02. Negative Covenants

   36

SECTION 5.03. Financial Covenants

   38 ARTICLE VI     

SECTION 6.01. Events of Default

   38

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   40 ARTICLE VII     

SECTION 7.01. Authorization and Action

   41

SECTION 7.02. Agent's Reliance, Etc.

   41

SECTION 7.03. Citibank and Affiliates

   41

SECTION 7.04. Lender Credit Decision

   41

SECTION 7.05. Indemnification

   42

SECTION 7.06. Successor Agent

   42

SECTION 7.07. Other Agents.

   43 ARTICLE VIII     

SECTION 8.01. Amendments, Etc.

   43

SECTION 8.02. Notices, Etc.

   43

SECTION 8.03. No Waiver; Remedies

   44

SECTION 8.04. Costs and Expenses

   44



--------------------------------------------------------------------------------

SECTION 8.05. Right of Set-off

   45

SECTION 8.06. Binding Effect

   45

SECTION 8.07. Assignments, Designations and Participations

   45

SECTION 8.08. Confidentiality

   48

SECTION 8.09. Governing Law

   48

SECTION 8.10. Execution in Counterparts

   48

SECTION 8.11. Judgment

   48

SECTION 8.12. Jurisdiction, Etc.

   49

SECTION 8.13. Substitution of Currency

   49

SECTION 8.14. No Liability of the Lenders as Letter of Credit Issuers

   49

SECTION 8.15. Patriot Act

   50

SECTION 8.16. Waiver of Jury Trial

   51

 

Schedules

         

Schedule I

   -   

List of Applicable Lending Offices

Schedule 2.04

   -   

Letters of Credit

Schedule 5.02(a)

   -   

Existing Liens

Exhibits

         

Exhibit A-1

   -   

Form of Revolving Credit Note

Exhibit A-2

   -   

Form of Competitive Bid Note

Exhibit B-1

   -   

Form of Notice of Revolving Credit Borrowing

Exhibit B-2

   -   

Form of Notice of Competitive Bid Borrowing

Exhibit C

   -   

Form of Assignment and Acceptance

Exhibit D

   -   

Form of Designation Agreement

Exhibit E

   -   

Form of Opinion of Counsel for the Borrower

 



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

 

Dated as of October 8, 2004

 

MANPOWER INC., a Wisconsin corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof as lenders, CALYON NEW YORK BRANCH (the “Initial
Issuing Bank”, and together with the Initial Lenders, the “Initial Lender
Parties”) and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”) for the Lender
Parties (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a
Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, or (b) any such other account of the Agent as is
designated in writing from time to time by the Agent to the Borrower and the
Lenders for such purpose.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurocurrency Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Applicable Margin for

Eurocurrency Rate
Advances

--------------------------------------------------------------------------------

 

Level 1

BBB+ or Baa1 or above

   0.375 %

Level 2

BBB or Baa2

   0.475 %

Level 3

BBB - or Baa3

   0.675 %

Level 4

BB+ or Ba1

   0.700 %

Level 5

Lower than Level 4

   0.875 %

 



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Applicable

Percentage

--------------------------------------------------------------------------------

 

Level 1

BBB+ or Baa1 or above

   0.125 %

Level 2

BBB or Baa2

   0.150 %

Level 3

BBB - or Baa3

   0.200 %

Level 4

BB+ or Ba1

   0.300 %

Level 5

Lower than Level 4

   0.375 %

 

“Applicable Utilization Fee” means, as of any calendar month following a
calendar month (the “preceding month”) in which the average aggregate principal
amount of Advances outstanding during such preceding month exceeds 50% of the
aggregate Commitments during such preceding month, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Applicable

Utilization Fee

--------------------------------------------------------------------------------

 

Level 1

BBB+ or Baa1 or above

   0.125 %

Level 2

BBB or Baa2

   0.125 %

Level 3

BBB -   or Baa3

   0.125 %

Level 4

BB+ or Ba1

   0.250 %

Level 5

Lower than Level 4

   0.250 %

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.19(d).

 

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

 

2



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time as set
forth in Section 2.01(b) (assuming compliance at such time with all conditions
to drawing).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(b) the sum (adjusted to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%) of (i) 1/2 of 1% per annum, plus (ii) the
rate obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and

 

(c) 1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means a Revolving Credit Advance or a Letter of Credit
Advance denominated in Dollars that bears interest as provided in Section
2.08(a)(i).

 

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.

 

“Capitalized Lease” means any lease that is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP.

 

“Commitment” means a Revolving Commitment or a Letter of Credit Commitment.

 

“Commitment Date” has the meaning specified in Section 2.19(b)(iii).

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

3



--------------------------------------------------------------------------------

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada, lawful currency of
Japan and Euros.

 

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance.

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

 

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

 

“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Adjusted Debt” means the computation of (a) all Debt of the
Borrower and its Consolidated Subsidiaries that, in accordance with GAAP, would
be classified as indebtedness on a Consolidated balance sheet of the Borrower,
plus (b) without duplication, the aggregate outstanding investment or claims
held at any time by purchasers, assignees or other transferees of (or of
interests in) Receivables under Receivables Purchase Agreements.

 

“Consolidated EBITDA” means, for any period, the sum of the amounts for such
period of (i) Consolidated Operating Profit of the Borrower and its Consolidated
Subsidiaries for such period, determined in accordance with GAAP, plus (ii) the
sum of the following amounts for such period, in each case to the extent the
same shall have been deducted in the calculation of such Consolidated Operating
Profit for such period: (A) amortization, (B) depreciation, and (C) any non-cash
restructuring charge reported by the Borrower in respect of, or otherwise
allocated to, such period, minus (iii) to the extent the same shall have been
included in the calculation of Consolidated Operating Profit for such period,
any extraordinary, or unusual and non-recurring gains (or plus any
extraordinary, or unusual and non-recurring, losses) calculated pursuant to GAAP
for such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense,
whether paid or accrued (including the interest component of Capitalized
Leases), of the Borrower and its Consolidated Subsidiaries on a Consolidated
basis, including, without limitation, all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under any
agreements providing interest rate protection, but excluding however,
amortization of discount, interest paid in property other than cash or any other
interest expense not payable in cash, all as determined in conformity with GAAP.

 

“Consolidated Operating Profit” means, for any period, revenue less the sum of
(A) direct costs, and (b) selling and administrative expenses on a consolidated
income statement of the Borrower and its Consolidated Subsidiaries for such
period, all as determined in accordance with GAAP.

 

“Consolidated Rental Expense” means, for any period, total rental expense,
whether paid or accrued, of the Borrower and its Consolidated Subsidiaries on a
Consolidated basis, all as determined in conformity with GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary thereof the accounts of which would be consolidated with those of
such Person in its consolidated financial statements at such date in accordance
with GAAP.

 

“Consolidated Tangible Assets” means, with respect to any Person at any time of
determination, total assets of such Person and its Consolidated Subsidiaries as
set forth on the balance sheets most recently delivered to the Lenders pursuant
to Section 5.01(h), excluding all Intangible Assets of such Person and its
Consolidated Subsidiaries.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (except for the purposes of Section 6.01 (d), other than trade
letters of credit, performance bonds (including, without limitation, bonds
posted pursuant to governmental rules and regulations) or similar obligations of
such parties) or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through (h)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P
that, in the case of either clause (a) or (b), (i) is organized under the laws
of the United States or any State thereof, (ii) shall have become a party hereto
pursuant to Section 8.07(d), (e) and (f) and (iii) is not otherwise a Lender.

 

“Designation Agreement “ means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Agent, in substantially the form of Exhibit D hereto.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

5



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, and (iii)
any other Person; provided, however, that such Assignee shall be approved by the
Agent and, unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 8.07, the Borrower, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Agent’s principal office in London offers to exchange Dollars for such
Foreign Currency in London prior to 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement, and the “Equivalent” in any Foreign Currency of
Dollars means the equivalent in such Foreign Currency of Dollars determined by
using the quoted spot rate at which the Agent’s principal office in London
offers to exchange such Foreign Currency for Dollars in London prior to 4:00
P.M. (London time) (unless otherwise indicated by the terms of this Agreement)
on such date as is required pursuant to the terms of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within

 

6



--------------------------------------------------------------------------------

the following 30 days; (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

 

“EURIBO Rate” means the rate appearing on Page 248 of the Moneyline Telerate
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the respective
rates per annum at which deposits in Euros are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal (x) in the case of
Revolving Credit Borrowings, to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.09) or (y) in the case of Competitive
Bid Borrowings, to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.09.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Revolving Credit Advance denominated in Dollars or any Committed Currency
other than Euro, the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Moneyline Telerate Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars or the applicable Committed Currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or the applicable Committed Currency is

 

7



--------------------------------------------------------------------------------

offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period or, (ii) in the
case of any Revolving Credit Advance denominated in Euros, the EURIBO Rate by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period. If the Moneyline Telerate Markets Page 3750 (or any
successor page) is unavailable, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

 

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in Section
2.08(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Letters of Credit” has the meaning specified in Section 2.04(f).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Foreign Currency.

 

“Foreign Currency” means any Committed Currency and any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

8



--------------------------------------------------------------------------------

“Increase Date” has the meaning specified in Section 2.19(a).

 

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

“Information Memorandum” means the information memorandum dated September 15,
2004 used by the Agent in connection with the syndication of the Commitments.

 

“Initial Issuing Bank”, “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

 

“Intangible Assets” means, with respect to any Person at any time of
determination, (i) goodwill, organizational expenses, research and development
expenses, trademarks, tradenames, copyrights, patents, patent applications,
licenses and rights in any thereof, (ii) all reserves carried and not deducted
from assets, (iii) treasury stock, (iv) securities which are not readily
marketable, (v) cash held in a sinking or other analogous fund for the purpose
of redemption, retirement or prepayment of capital stock or indebtedness, (vi)
any write-up in the book value of any asset resulting from a reevaluation
thereof subsequent to December 31, 2003, and (vii) any items not included in
items (i)-(vi) above which are treated as intangibles in accordance with GAAP.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

 

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

9



--------------------------------------------------------------------------------

“Issuing Bank” means the Initial Issuing Bank or any Eligible Assignee to which
a portion of the Letter of Credit Commitment hereunder have been assigned
pursuant to Section 8.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

 

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

 

“L/C Related Documents” has the meaning specified in Section 2.07(b)(ii)(A).

 

“Lender Party” means any Lender or Issuing Bank.

 

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.19 and each Person that shall become a party
hereto pursuant to Section 8.07 (a), (b) and (c) and, except when used in
reference to a Revolving Credit Advance, a Revolving Credit Borrowing, a
Revolving Credit Note, a Commitment or a related term, each Designated Bidder.

 

“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.04(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

 

“Letter of Credit Commitment” means, with respect to the Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on the signature
pages hereto under the caption “Letter of Credit Commitment” or, if the Initial
Issuing Bank has entered into one or more Assignment and Acceptances, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Banks Letter of Credit Commitments at such time
and (b) $150,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.06.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a)(i) in the case of any Competitive
Bid Borrowing denominated in Dollars or any Foreign Currency other than Euros,
the rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/100 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or the applicable Foreign Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period or (ii) in the case of

 

10



--------------------------------------------------------------------------------

any Competitive Bid Borrowing denominated in Euros, the EURIBO Rate by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Moneyline Telerate Markets Page 3750 (or any successor
page) is unavailable, the LIBO Rate for any Interest Period for each LIBO Rate
Advance comprising part of the same Competitive Bid Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

 

“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.

 

“Lien” means any mortgage, lien, security interest or other similar charge or
encumbrance, including, without limitation, the lien or retained security title
of a conditional vendor.

 

“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or (c)
the ability of the Borrower to perform its obligations under this Agreement or
any Note.

 

“Material Subsidiary” means, at any time, (i) any Subsidiary of the Borrower
which shall have contributed in excess of 5% of the Consolidated Net Earnings
during the fiscal year then most recently ended and (ii) in the case of any
other Subsidiary created, restructured in any material respect or acquired since
the end of such fiscal year, such Subsidiary if it is reasonably projected to
contribute in excess of 5% of the Consolidated Net Earnings of the Borrower
during the then current fiscal year.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Note” means a Revolving Credit Note or a Competitive Bid Note.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

 

“Notice of Issuance” has the meaning specified in Section 2.04(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

 

11



--------------------------------------------------------------------------------

“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained; (c) pledges or deposits to secure obligations under workers’
compensation, unemployment insurance or other social security laws or similar
legislation or to secure public or statutory obligations, the performance of
tenders, surety and appeal bonds, bids, leases, government contracts,
performance and return of money bonds (but not securing Debt) and similar
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Commitment at such time (or, if the Revolving
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, such
Lender’s Revolving Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Commitments at such time (or, if the Revolving Commitments shall have
been terminated pursuant to Section 2.06 or 6.01, the aggregate amount of all
Revolving Commitments as in effect immediately prior to such termination).

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 4 under the definition of “Applicable
Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin, the Applicable Percentage and
Applicable Utilization Fee shall be based upon the higher rating, unless the
ratings shall fall within levels that are separated by two or more levels, in
which case the Applicable Margin, the Applicable Percentage and Applicable
Utilization Fee shall be based upon the rating that is one level above the lower
rating; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Reference Banks” means Citibank, Wachovia Bank, National Association and BNP
Paribas.

 

12



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.07(g).

 

“Required Lenders” means at any time Lenders owed more than 50% of (a) the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances outstanding at such time, (b) the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Competitive Bid Advances outstanding at such time and (c) the
aggregate unpaid principal amount of Letter of Credit Advances outstanding at
such time, or, if no principal amount is outstanding from Competitive Bid
Advances or Letter of Credit Advances at such time, Lenders having more than 50%
of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on the signature pages hereto under the
caption “Revolving Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d) as such Lender’s “Revolving
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Canadian dollars, CN$5,000,000 and, in respect of
Revolving Credit Advances denominated in Euros, €10,000,000.

 

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥10,000,000, in respect of Revolving Credit
Advances denominated in Canadian dollars, CN$1,000,000 and, in respect of
Revolving Credit Advances denominated in Euros, €1,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate of the Revolving
Commitments at such time.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances or Letter of Credit Advances made by such Lender.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation

 

13



--------------------------------------------------------------------------------

(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Termination Date” means the earlier of (a) October 8, 2009, and (b) the date of
termination in whole of the Revolving Commitments and Letter of Credit
Commitments pursuant to Section 2.06 or 6.01.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances and Letter of Credit
Advances made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Pro Rata Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time, (B) the aggregate
principal amount of all Letter of Credit Advances made by each Issuing Bank
pursuant to Section 2.04(c) and outstanding at such time and (C) the aggregate
principal amount of Competitive Bid Advances then outstanding.

 

“Usage” means, at any time the sum of the aggregate principal amount of the
Advances then outstanding plus the Available Amount of the outstanding Letters
of Credit.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Revolving Credit Advances and the Letters of Credit. (a) The
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount (based in respect of any
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed at any time such
Lender’s Unused Commitment at such time. Each Revolving Credit Borrowing shall
be in an amount not less than the Revolving Credit Borrowing Minimum or the
Revolving Credit Borrowing Multiple in excess thereof and shall consist of
Revolving Credit Advances of the same Type and in the same currency made on the
same day by the Lenders ratably according to their respective Revolving
Commitments. Within the limits of this Section 2.01(a), the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.11 and reborrow under
this Section 2.01(a).

 

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
for the account of the Borrower from time to time on any Business Day during the
period from the Effective Date until 30 days before the Termination Date in an
aggregate Available Amount (i) for all Letters of Credit issued by each Issuing
Bank not to exceed at any time the lesser of (x) the Letter of Credit Facility
at such time and (y) each Issuing Bank’s Letter of Credit Commitment at such
time

 

14



--------------------------------------------------------------------------------

and (ii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time. No Letter of Credit shall have
an expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than 10 Business Days before the Termination Date. Within
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(b), repay any Letter of Credit Advances
resulting from drawings thereunder pursuant to Section 2.04(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b).

 

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 9:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, or (z) 11:00
A.M. (New York City time) on the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Base Rate Advances, by
the Borrower to the Agent which shall give to each Lender prompt notice thereof
by telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing, (iii)
aggregate amount of such Revolving Credit Borrowing, and (iv) in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Revolving Credit Advance. Each Lender
shall, before 11:00 A.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Advances denominated in Dollars, and before 11:00 A.M. (London time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
make available for the account of its Applicable Lending Office to the Agent at
the applicable Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing in the denominated Committed Currency. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 8.02; provided,
however, that the Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Letter of Credit Advances outstanding on the
date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Lenders for repayment of such
Letter of Credit Advances.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to Section
2.09 or 2.13.

 

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

 

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection (a)
of this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower

 

15



--------------------------------------------------------------------------------

until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the higher of (A) the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in Committed Currencies. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.

 

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

 

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the Termination Date in the manner set
forth below; provided that, following the making of each Competitive Bid
Borrowing, the Usage based in respect of any Advance denominated in a Foreign
Currency on the Equivalent in Dollars at the time such Competitive Bid Borrowing
is requested shall not exceed the aggregate amount of the Revolving Commitments
of the Lenders.

 

(i) The Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent by telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (A) date of such
proposed Competitive Bid Borrowing, (B) aggregate amount of such proposed
Competitive Bid Borrowing, (C) interest rate basis and day count convention to
be offered by the Lenders, (D) currency of such proposed Competitive Bid
Borrowing, (E) in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances or Local Rate Advances, maturity date for
repayment of each Fixed Rate Advance or Local Rate Advance to be made as part of
such Competitive Bid Borrowing (which maturity date may not be earlier than the
date occurring seven days after the date of such Competitive Bid Borrowing or
later than the earlier of (I) 180 days after the date of such Competitive Bid
Borrowing and (II) the Termination Date), (F) interest payment date or dates
relating thereto, (G) location of the Borrower’s account to which funds are to
be advanced and (H) other terms (if any) to be applicable to such Competitive
Bid Borrowing, not later than (w) 10:00 A.M. (New York City time) at least one
Business Day prior to the date of the proposed Competitive Bid Borrowing, if the
Borrower shall specify in the Notice of Competitive Bid Borrowing that the rates
of interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and that the Advances comprising such proposed
Competitive Bid Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New
York City time) at least four Business Days prior to the date of the proposed
Competitive Bid Borrowing, if the Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Advances comprising such Competitive Bid
Borrowing shall be LIBO Rate Advances denominated in Dollars, (y) 9:00 A.M. (New
York City time) at least two Business Days prior to the date of the proposed
Competitive Bid Borrowing, if the Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Advances comprising such proposed Competitive
Bid Borrowing shall be either Fixed Rate Advances denominated in any Foreign
Currency or Local Rate Advances denominated in any Foreign Currency and (z) 9:00
A.M. (New York City time) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if the Borrower shall instead specify in the
Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances denominated in any Foreign
Currency. Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on the Borrower. The Agent shall in turn promptly notify each Lender of
each request for a Competitive Bid Borrowing received by it from the Borrower by
sending such Lender a copy of the related Notice of Competitive Bid Borrowing.

 

16



--------------------------------------------------------------------------------

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(and the Agent shall give prompt notice thereof to the Borrower), (A) before
9:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances denominated in Dollars, (B) before 10:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of Borrowing
(which amounts or the Equivalent thereof in Dollars, as the case may be, of such
proposed Competitive Bid may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Revolving Commitment, if any), the
rate or rates of interest therefor and such Lender’s Applicable Lending Office
with respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify the Borrower of such offer at least 30 minutes before the
time and on the date on which notice of such election is to be given to the
Agent by the other Lenders. If any Lender shall elect not to make such an offer,
such Lender shall so notify the Agent before 10:00 A.M. (New York City time) on
the date on which notice of such election is to be given to the Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
that the failure by any Lender to give such notice shall not cause such Lender
to be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

 

(iii) The Borrower shall, in turn, (A) before 10:30 A.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of either Fixed Rate Advances denominated in any
Foreign Currency or Local Rate Advances denominated in any Foreign Currency and
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances denominated in any Foreign Currency, either:

 

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

 

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to the Borrower by the on behalf of such Lender for such Competitive
Bid Advance pursuant to paragraph (ii) above) to be made by each Lender as part
of such Competitive Bid Borrowing, and reject any remaining offers made by
Lenders pursuant to paragraph (ii) above by giving the Agent notice to that
effect. The Borrower shall accept the offers made by any Lender or Lenders to
make Competitive Bid Advances in order of the lowest to the highest rates of
interest offered by such Lenders. If two or more Lenders have offered the same
interest rate, the amount to be borrowed at such interest rate will be allocated
among such Lenders in proportion to the amount that each such Lender offered at
such interest rate.

 

17



--------------------------------------------------------------------------------

 

(iv) If the Borrower notifies the Agent that such Competitive Bid Borrowing is
cancelled pursuant to paragraph (iii)(x) above, the Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

 

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn promptly
notify (A) each Lender that has made an offer as described in paragraph (ii)
above, of the date and aggregate amount of such Competitive Bid Borrowing and
whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Borrower, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 12:00 noon (New York
City time), in the case of Competitive Bid Advances to be denominated in Dollars
or 11:00 A.M. (London time), in the case of Competitive Bid Advances to be
denominated in any Foreign Currency, on the date of such Competitive Bid
Borrowing specified in the notice received from the Agent pursuant to clause (A)
of the preceding sentence or any later time when such Lender shall have received
notice from the Agent pursuant to clause (C) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Agent (x) in
the case of a Competitive Bid Borrowing denominated in Dollars, at its address
referred to in Section 8.02, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing in Dollars and (y) in the case of a Competitive Bid
Borrowing in a Foreign Currency, at the Payment Office for such Foreign Currency
as shall have been notified by the Agent to the Lenders prior thereto, in same
day funds, such Lender’s portion of such Competitive Bid Borrowing in such
Foreign Currency. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to the Borrower at the location specified by the Borrower
in its Notice of Competitive Bid Borrowing. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing and the dates upon which such Competitive Bid Borrowings commenced and
will terminate.

 

(vi) If the Borrower notifies the Agent that it accepts one or more of the
offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above, such
notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

 

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of $5,000,000
(or the Equivalent thereof in any Foreign Currency, determined as of the time of
the applicable Notice of Competitive Bid Borrowing) or an integral multiple of
$1,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) in excess
thereof and, following the making of each Competitive Bid Borrowing, the
Borrower shall be in compliance with the limitation set forth in the proviso to
the first sentence of subsection (a) above.

 

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.

 

18



--------------------------------------------------------------------------------

(d) The Borrower shall repay to the Agent for the account of each Lender that
has made a Competitive Bid Advance, on the maturity date of each Competitive Bid
Advance (such maturity date being that specified by the Borrower for repayment
of such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) above and provided in the
Competitive Bid Note evidencing such Competitive Bid Advance), the then unpaid
principal amount of such Competitive Bid Advance. The Borrower shall have no
right to prepay any principal amount of any Competitive Bid Advance unless, and
then only on the terms, specified by the Borrower for such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.

 

(e) The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default,
the Borrower shall pay interest on the amount of unpaid principal of and
interest on each Competitive Bid Advance owing to a Lender, payable in arrears
on the date or dates interest is payable thereon, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Competitive Bid Advance under the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance unless otherwise agreed in such Competitive Bid
Note.

 

(f) The indebtedness of the Borrower resulting from each Competitive Bid Advance
made to the Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of the Borrower payable to the order of the
Lender making such Competitive Bid Advance.

 

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, and such Issuing Bank shall give
the Agent, prompt notice thereof by telecopier, and the Agent shall, within one
Business Day of receipt of such notice, confirm the availability of the Letter
of Credit Commitment to such Issuing Bank. Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telecopier, confirmed
immediately in writing, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
as such Issuing Bank may reasonably specify to the Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is reasonably
acceptable to such Issuing Bank, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Pro Rata Share of each Letter of Credit Advance made by such Issuing Bank and
not reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

19



--------------------------------------------------------------------------------

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Letter of Credit Advance, which shall
be a Base Rate Advance, in the amount of such draft. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent, each Lender shall pay to
the Agent such Lender’s Pro Rata Share of such outstanding Letter of Credit
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Letter of Credit Advance to be funded by such Lender.
Promptly after receipt thereof, the Agent shall transfer such funds to such
Issuing Bank. Each Lender agrees to fund its Pro Rata Share of an outstanding
Letter of Credit Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Letter of Credit Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

 

(d) Letter of Credit Reports. An Issuing Bank shall furnish (A) to the Agent on
the first Business Day of each week a written report summarizing issuance and
expiration dates of Letters of Credit issued during the previous week and
drawings during such week under all Letters of Credit, (B) to each Lender on the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit during the preceding month and drawings
during such month under all Letters of Credit and (C) to the Agent and each
Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit.

 

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.04(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date.

 

(f) Existing Letters of Credit. Effective as of the Effective Date (i) the
letters of credit issued for the account of the Borrower prior to such date by
Persons who are Issuing Banks hereunder and set forth on Schedule 2.04(f) hereto
(such letters of credit being the “Existing Letters of Credit”) in an aggregate
face amount not exceeding the total amount set forth on such Schedule 2.04(f)
will be deemed to have been issued as, and be, Letters of Credit hereunder and
(ii) the Existing Letters of Credit and the reimbursement obligations in respect
thereof shall be obligations of the Borrower hereunder and shall no longer be
obligations under the documents pursuant to which such Existing Letters of
Credit were initially issued.

 

SECTION 2.05. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender (other than the Designated Bidders) a facility
fee on the aggregate amount of such Lender’s Revolving Commitment from the
Effective Date in the case of each Initial Lender and from the effective date
specified in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2004, and on the
Termination Date.

 

(b) Letter of Credit Fees The Borrower shall pay to the Agent for the account of
each Lender a commission on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount of all Letters of Credit outstanding from time to
time at a rate per annum equal to the Applicable Margin for Eurocurrency

 

20



--------------------------------------------------------------------------------

Rate Advances in effect from time to time plus the Applicable Utilization Fee,
if any, payable in arrears quarterly on the last day of each March, June,
September and December, commencing December 31, 2004, and on the Termination
Date.

 

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

 

SECTION 2.06. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lender Parties, provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

SECTION 2.07. Repayment of Revolving Credit Advances and Letters of Credit. (a)
Revolving Credit Advances. The Borrower shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Revolving Credit Advances then outstanding.

 

(b) Letter of Credit Advances. (i) The Borrower shall repay the outstanding
principal amount of each Letter of Credit Advance made by each Lender Party that
has made a Letter of Credit Advance to the Agent for the ratable account of each
such Lender Party on the earlier of demand and the Termination Date.

 

(ii) The obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):

 

(A) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

 

21



--------------------------------------------------------------------------------

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

SECTION 2.08. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance
(other than a Competitive Bid Advance) owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee, if any, in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of (x)
the Eurocurrency Rate for such Interest Period for such Revolving Credit Advance
plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Revolving Credit Advance and each Letter of Credit
Advance owing to each Lender Party, payable in arrears on the dates referred to
in Section 2.08(a)(i) or 2.08(a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to Section 2.08(a)(i) or 2.08(a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.08 (a)(i) above, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

SECTION 2.09. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate and each LIBO Rate if the Moneyline Telerate Markets page in
unavailable. If any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.08(a)(ii).

 

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 9:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x)

 

22



--------------------------------------------------------------------------------

prepay such Advances or (y) Convert such Advances into Base Rate Advances and
(2) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided that, if the circumstances set forth in
clause (ii) above are applicable, the Borrower may elect, by notice to the Agent
and the Lenders, to continue such Advances in such Committed Currency for
Interest Periods of not longer than one month, which Advances shall thereafter
bear interest at a rate per annum equal to the Applicable Margin plus, for each
Lender, the cost to such Lender (expressed as a rate per annum) of funding its
Eurocurrency Rate Advances by whatever means it reasonably determines to be
appropriate. Each Lender shall certify its cost of funds for each Interest
Period to the Agent and the Borrower as soon as practicable (but in any event
not later than ten Business Days after the first day of such Interest Period).

 

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will (to the extent such
Eurocurrency Rate Advances remain outstanding on such day) automatically, on the
last day of the then existing Interest Period therefor, (i) if such Eurocurrency
Rate Advances are denominated in Dollars, Convert into Base Rate Advances and
(ii) if such Eurocurrency Rate Advances are denominated in a Committed Currency,
be exchanged for an Equivalent amount of Dollars and Convert into Base Rate
Advances.

 

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically Convert into Base Rate Advances.

 

(e) Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurocurrency Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advances are
denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended; provided that Borrower may
elect, by notice to the Agent and the Lenders within one Business Day of such
Event of Default, to continue such Advances in such Committed Currency,
whereupon the Agent may require that each Interest Period relating to such
Eurocurrency Rate Advances shall bear interest at the Overnight Eurocurrency
Rate for a period of three Business Days and thereafter, each such Interest
Period shall have a duration of not longer than one month. “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Interest Rate Margin and the average, rounded upward
to the nearest whole multiple of 1/16 of 1%, if such average is not such a
multiple, of the respective rates per annum quoted by each Reference Bank to the
Agent on request as the rate at which it is offering overnight deposits in the
relevant currency in amounts comparable to such Reference Bank’s Eurocurrency
Rate Advances.

 

(f) If the applicable Moneyline Telerate Markets page is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

 

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

 

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

 

23



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances denominated in Dollars of one Type comprising the same
Borrowing into Revolving Credit Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Dollar denominated Revolving Credit Advances to be Converted, and (iii) if
such Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.11. Prepayments of Revolving Credit Advances and Letter of Credit
Advances. (a) Optional. The Borrower may, upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurocurrency Rate
Advances, and not later than 11:00 A.M. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
or Letter of Credit Advances in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof or the Equivalent thereof
in a Committed Currency (determined on the date notice of prepayment is given)
and (y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).

 

(b) Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding exceeds 105% of the aggregate Commitments of the
Lenders on such date, the Borrower shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, subject to the
proviso to this sentence set forth below, prepay the outstanding principal
amount of any Advances owing by the Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Advances prepaid; provided
that if the aggregate principal amount of Base Rate Advances outstanding at the
time of such required prepayment is less than the amount of such required
prepayment, the portion of such required prepayment in excess of the aggregate
principal amount of Base Rate Advances then outstanding shall be deferred until
the earliest to occur of the last day of the Interest Period of the outstanding
Eurocurrency Rate Advances or the outstanding LIBO Rate Advances and/or the
maturity date of the outstanding Fixed Rate Advances, as the case may be, in an
aggregate amount equal to the excess of such required prepayment. The Agent
shall give prompt notice of any prepayment required under this Section 2.11(b)
to the Borrower and the Lenders, and shall provide prompt notice to the Borrower
of any such notice of required prepayment received by it from any Lender.

 

(ii) Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the Borrower shall be obligated to reimburse to the Lenders in respect
thereof pursuant to Section 8.04(b). The Agent shall give prompt notice of any
prepayment required under this Section 2.11(b) to the Borrower and the Lenders.

 

24



--------------------------------------------------------------------------------

SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender Party of
agreeing to make or making, funding or maintaining Eurocurrency Rate Advances or
LIBO Rate Advances or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit or of agreeing to make or of making or
maintaining Letters of Credit Advances (excluding for purposes of this Section
2.12 any such increased costs resulting from (i) Taxes or Other Taxes (as to
which Section 2.15 shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender Party additional amounts sufficient to compensate such
Lender Party for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent by such Lender Party, shall be conclusive and
binding for all purposes, absent manifest error.

 

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend hereunder and other commitments of this type, then, upon demand by such
Lender Party (with a copy of such demand to the Agent), the Borrower shall pay
to the Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party or such corporation in the light of such circumstances, to the
extent that such Lender Party reasonably determines such increase in capital to
be allocable to the existence of such Lender Party’s commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender Party shall be conclusive and binding for all purposes,
absent manifest error.

 

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender Party shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender Party or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances
in Dollars or any Committed Currency or LIBO Rate Advances in Dollars or any
Foreign Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or
any Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency
hereunder, (a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the case
may be, will automatically, upon such demand, Convert into a Base Rate Advance
or an Advance that bears interest at the rate set forth in Section 2.08(a)(i),
as the case may be, (i) if such Eurocurrency Rate Advance or LIBO Rate Advance
is denominated in Dollars, be Converted into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.08(a)(i), as the case may
be, and (ii) if such Eurocurrency Rate Advance or LIBO Rate Advance is
denominated in any Foreign Currency, be exchanged into an Equivalent amount of
Dollars and be Converted into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.08(a)(i), as the case may be, and
(b) the obligation of the Lender Parties to make Eurocurrency Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Borrower and
the Lender Parties that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

25



--------------------------------------------------------------------------------

SECTION 2.14. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off except
with respect to principal of, interest on, and other amounts relating to,
Advances denominated in a Foreign Currency, not later than 11:00 A.M. (New York
City time) on the day when due in U.S. Dollars to the Agent at the applicable
Agent’s Account in same day funds. The Borrower shall make each payment,
irrespective of any right of counterclaim or set-off hereunder with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency, not later than 11:00 A.M. (at the Payment Office for such
Foreign Currency) on the day when due in such Foreign Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.03, 2.12, 2.15 or 8.04(c)) to the Lender
Parties for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender Party to
such Lender Party for the account of its Applicable Lending Office, in each case
to be applied in accordance with the terms of this Agreement. Upon any Assuming
Lender becoming a Lender Party hereunder as a result of a Commitment Increase
pursuant to Section 2.19, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender Party assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.

 

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees or Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days and computations in respect of Competitive Bid
Advances shall be made by the Agent as specified in the applicable Notice of
Competitive Bid Borrowing (or, in each case of Advances denominated in Foreign
Currencies where market practice differs, in accordance with market practice),
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to any Lender Party hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender Party on
such due date an amount equal to the amount then due such Lender Party. If and
to the extent the Borrower shall not have so made such payment in full to the
Agent, each Lender Party shall repay to the Agent forthwith on demand such
amount distributed to such Lender Party together with interest thereon, for each
day from the date such amount is distributed to such Lender Party until the date
such Lender Party repays such amount to the Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Agent in respect of such amount in the case of Advances
denominated in Foreign Currencies.

 

(e) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies

 

26



--------------------------------------------------------------------------------

required to enable the Agent to distribute funds to the Lender Parties in
accordance with the terms of this Section 2.14, the Agent shall be entitled to
convert or exchange such funds into Dollars or into a Foreign Currency or from
Dollars to a Foreign Currency or from a Foreign Currency to Dollars, as the case
may be, to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.14; provided that the Borrower and
each of the Lender Parties hereby agree that the Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender Party as a result of any conversion or exchange of currencies affected
pursuant to this Section 2.14(f) or as a result of the failure of the Agent to
effect any such conversion or exchange, other than any loss, cost or expense
applicable to the Agent’s gross negligence or willful misconduct; and provided
further that the Borrower agrees to indemnify the Agent and each Lender Party,
and hold the Agent and each Lender Party harmless, for any and all losses, costs
and expenses incurred by the Agent or any Lender Party for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.14(f), other than any loss, cost or expense
applicable to the Agent’s gross negligence or willful misconduct.

 

SECTION 2.15. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with Section
2.14 or the applicable provisions of such other documents, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender Party or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender Party, taxes imposed on its overall net income,
and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender Party’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other documents to be delivered hereunder to
any Lender Party or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) such Lender Party
or the Agent (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.15) imposed on or paid by such Lender Party or the
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender Party or the Agent (as the case
may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

27



--------------------------------------------------------------------------------

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender Party and on the date of the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long as such Lender Party remains lawfully able to do so), shall provide each of
the Agent and the Borrower with two original Internal Revenue Service forms
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender Party is exempt from
or entitled to a reduced rate of United States withholding tax on payments
pursuant to this Agreement or the Notes. If the form provided by a Lender Party
at the time such Lender Party first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender Party
assignee becomes a party to this Agreement, the Lender Party assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender Party reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.15(e) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender Party become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender Party shall reasonably request to assist the Lender Party to
recover such Taxes.

 

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

 

(h) If any Lender Party determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Borrower pursuant to subjection (a) or (c) above in
respect of payments under the Credit Agreement or the Notes, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.15 exceeding the amount needed to make such
Lender Party whole, such Lender Party shall pay to the Borrower, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit; provided, however, that nothing herein shall be construed
to require any Lender to disclose confidential information regarding its tax
affairs.

 

SECTION 2.16. Sharing of Payments, Etc. If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances or Letter of
Credit Advances owing to it (other than pursuant to Section 2.12, 2.15 or
8.04(c)) in excess of its ratable share of payments on account of the Revolving
Credit Advances and Letter of Credit Advances obtained by all the Lender
Parties, such Lender Party shall forthwith purchase from the other Lender
Parties such participations in the Revolving Credit Advances and Letter of
Credit owing to them as shall be necessary to cause such purchasing Lender Party
to share the excess payment ratably with each of them; provided,

 

28



--------------------------------------------------------------------------------

however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each Lender
Party shall be rescinded and such Lender Party shall repay to the purchasing
Lender Party the purchase price to the extent of such recovery together with an
amount equal to such Lender Party’s ratable share (according to the proportion
of (i) the amount of such Lender Party’s required repayment to (ii) the total
amount so recovered from the purchasing Lender Party) of any interest or other
amount paid or payable by the purchasing Lender Party in respect of the total
amount so recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.16 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.17. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Revolving
Credit Advance owing to such Lender Party from time to time, including the
amounts of principal and interest payable and paid to such Lender Party from
time to time hereunder in respect of Revolving Credit Advances. The Borrower
agrees that upon notice by any Lender Party to the Borrower (with a copy of such
notice to the Agent) to the effect that a Revolving Credit Note is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances owing to, or to
be made by, such Lender Party, the Borrower shall promptly execute and deliver
to such Lender Party a Revolving Credit Note payable to the order of such Lender
Party in a principal amount up to the Commitment of such Lender Party.

 

(b) The Register maintained by the Agent pursuant to Section 8.07(g) shall
include a control account, and a subsidiary account for each Lender Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender Party’s share thereof.

 

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender Party in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender Party, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender Party to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

SECTION 2.18. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, acquisitions.

 

SECTION 2.19. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $10,000,000 or an integral multiple
of $10,000,000 in excess thereof (each a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $1,000,000,000 and (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.

 

(b) The Agent shall promptly notify the Lender Parties of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lender Parties wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender Party that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the

 

29



--------------------------------------------------------------------------------

amount by which it is willing to increase its Commitment. If the Lender Parties
notify the Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lender Parties willing to participate therein in such
proportion as the Agent and the Borrower may agree.

 

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lender Parties are willing to participate
in the requested Commitment Increase. If the aggregate amount by which the
Lender Parties are willing to participate in any requested Commitment Increase
on any such Commitment Date is less than the requested Commitment Increase, then
the Borrower may extend offers to one or more Eligible Assignees to participate
in any portion of the requested Commitment Increase that has not been committed
to by the Lender Parties as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of not less than $5,000,000.

 

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(b) (each such Eligible Assignee, an “Assuming Lender”) shall become a
Lender Party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender Party for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender Party
pursuant to the last sentence of Section 2.19(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

 

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

 

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

 

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lender Parties (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:

 

(a) There shall have occurred no Material Adverse Change since December 31,
2003.

 

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or, to the knowledge
of the Borrower, threatened before any court, governmental agency or arbitrator
that (i) is reasonably likely to have a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby.

 

30



--------------------------------------------------------------------------------

(c) Nothing shall have come to the attention of the Lender Parties during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lender Parties shall have been given such access to the management, records,
books of account, contracts and properties of the Borrower and its Subsidiaries
as they shall have requested.

 

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender
Parties) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lender Parties that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.

 

(e) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

 

(f) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

 

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender Party a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:

 

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

 

(ii) No event has occurred and is continuing that constitutes a Default.

 

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:

 

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17.

 

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

 

(iv) A favorable opinion of Godfrey & Kahn, S.C., counsel for the Borrower,
substantially in the form of Exhibit E hereto and as to such other matters as
any Lender Party through the Agent may reasonably request.

 

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

 

(i) The Borrower shall have terminated the commitments, and paid in full all
Debt, interest, fees and other amounts outstanding, under (x) the Five Year
Credit Agreement dated as December 3, 2001, as amended, among the Borrower, the
lender parties thereto and Citibank, as agent and (y) the 364-Day Credit
Agreement dated as of November 29, 2001, amended and restated as of October 7,
2002 and further amended and restated as of October 6, 2003, and each of the
Lenders that is a party to either such credit facility hereby waives, upon
execution of this Agreement, the three Business Days’ notice required by said
Credit Agreement relating to the termination of commitments thereunder.

 

31



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Each
Issuance of Letters of Credit and Commitment Increase. The obligation of each
Lender to make a Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing, and the obligation of the Issuing Banks to issue a Letter of
Credit and each Commitment Increase shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing, issuance of Letter of Credit or the applicable Increase Date
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, request for Commitment Increase
and the acceptance by the Borrower of the proceeds of such Revolving Credit
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing, such issuance of Letter of Credit or such Increase
Date such statements are true):

 

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Revolving Credit Borrowings and issuance of Letters of Credit, the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f)(i) thereof) are correct on and as of such date, before and after
giving effect to such Revolving Credit Borrowing, such issuance of Letter of
Credit or such Commitment Increase and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, such issuance of Letter of Credit or such Commitment
Increase or from the application of the proceeds therefrom, that constitutes a
Default;

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender Party through the Agent may reasonably request to
confirm the foregoing.

 

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):

 

(a) the representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in the last sentence of subsection (e)
thereof and in subsection (f)(i) thereof) are correct on and as of the date of
such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date,

 

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

 

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the Borrower that has been provided to the Agent and each
Lender Party by the Borrower in connection herewith would include an untrue
statement of a material fact or omit to state any material fact or any fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

 

32



--------------------------------------------------------------------------------

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Effective Date, specifying its objection thereto. The Agent shall promptly
notify the Lender Parties of the occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Wisconsin.

 

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) law or any contractual restriction binding
on or affecting the Borrower.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it.

 

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms.

 

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2003, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, an independent
registered public accounting firm, and the Consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2004, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present in all material respects, subject, in the case of said balance sheet as
at June 30, 2004, and said statements of income and cash flows for the six
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2003, there has
been no Material Adverse Change.

 

(f) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

 

33



--------------------------------------------------------------------------------

(g) The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any of its Subsidiaries except
such taxes or assessments, if any, as are being contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes are, in the opinion of the
Borrower, adequate.

 

(h) No proceeds of any Advance will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934 if the Borrower has reason to know that the board of directors of the
issuer of such equity security opposes or will oppose such acquisition.

 

(i) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(j) The operations of the Borrower and each of its Domestic Subsidiaries comply
in all material respects with all applicable ERISA, environmental, health and
safety requirements of law the failure to comply with which would have a
Material Adverse Effect; (ii) the operations of each Foreign Subsidiary of the
Borrower comply in all material respects with all applicable environmental,
health and safety requirements of law, the failure to comply with which would
have a Material Adverse Effect; and (iii) prior to the date hereof, the Borrower
shall have inspected, and shall have caused each of its Subsidiaries to have
inspected, its property owned in fee and, with respect to each building in which
asbestos shall have been found, the Borrower shall have caused such building to
be in compliance with applicable rules and regulations under local law relating
to asbestos containment, maintenance and removal. The term “Domestic Subsidiary”
means a Subsidiary organized under the laws of, or having its principal place of
business within, a jurisdiction located in the United States and the term
“Foreign Subsidiary” means any other Subsidiary.

 

(k) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

(l) All information furnished to the Agent or any Bank by or at the direction of
the Borrower in connection with this Agreement was, on the date furnished, true
and correct in all material respects and did not fail to state any fact the
omission of which rendered the information provided materially misleading in any
material respect.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Lender shall have any Commitment hereunder or any Letter of Credit shall be
outstanding, the Borrower will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or

 

34



--------------------------------------------------------------------------------

levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors (unless such Lien
would be permitted in accordance with Section 5.02(a)).

 

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

 

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, and its material rights (charter and statutory) and franchises;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b), and provided further
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of the Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Subsidiary or the Lenders.

 

(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lender Parties or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

 

(f) Keeping of Books. Keep, and cause each of its Consolidated Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

(h) Reporting Requirements. Furnish to the Lender Parties:

 

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer, chief
accounting officer, treasurer or Vice President - Finance of the Borrower as
having been prepared in accordance with generally accepted accounting principles
and certificates of the chief financial officer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;

 

(ii) as soon as available and in any event within 105 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its

 

35



--------------------------------------------------------------------------------

Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by independent public accountants of
nationally recognized standing, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

 

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer, chief accounting officer, treasurer or Vice
President—Finance of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

 

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports or any proxy solicitations that the Borrower sends to its
securityholders generally, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
Plans) of securities that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

 

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

 

(vi) promptly following any change in any credit rating (whether publicly
announced or shadow) by either S&P or Moody’s in respect of any debt of the
Borrower, notice thereof; and

 

(vii) such other information respecting the Borrower or any of its Subsidiaries
as any Lender Party through the Agent may from time to time reasonably request.

 

Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01 shall be deemed
to have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.manpower.com and when such reports, or reports containing such financial
statements are posted on the SEC’s website at www.sec.gov; provided that it
shall deliver paper copies of the reports and financial statements referred to
in paragraphs (i), (ii) and (iv) of this Section 5.01 to the Agent or any Lender
who requests it to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender; and provided
further that in every instance it shall provide paper copies of the certificate
required by subsections (i) and (ii) to the Agent and the Agent shall, in turn,
provide a copy to each of the Lender Parties until such time as the Agent shall
provide it written notice otherwise.

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender Party shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will not:

 

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

 

(i) Permitted Liens,

 

(ii) (A) Purchase money liens or purchase money security interests upon or in
any property acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business to secure the purchase of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property, (B) liens consisting of the interests of

 

36



--------------------------------------------------------------------------------

lessors under Capitalized Leases and (C) liens not otherwise described above in
this Section 5.02(a); provided, that the aggregate capitalized amount of Debt
incurred pursuant to such Capitalized Leases, plus the aggregate principal
amount of the indebtedness or other obligations secured by any of the liens
described in this clause (ii) (or, if greater, the book value of the assets that
are subject to such liens) shall not exceed $75,000,000 at any time outstanding;
and

 

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

 

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or the property is acquired by the Borrower
or any Subsidiary; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary,

 

(v) Liens permitted by Section 5.02(d); and

 

(vi) the replacement, extension or renewal of any Lien permitted by clause (ii),
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

 

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person, or permit any of its Subsidiaries to do so, other than:

 

(i) the Borrower or any Subsidiary of the Borrower may, in the ordinary course
of its business, acquire all or any portion of the stock of any Person
conducting business primarily in the staffing or workforce management services
industry or acquire all or substantially all of the assets used in the conduct
by any Person of a staffing or workforce management services business (and
assume the liabilities related to such assets);

 

(ii) any Subsidiary of the Borrower or the Borrower may merge into or
consolidate with, or transfer assets to or acquire the assets of any other
Subsidiary of the Borrower or the Borrower; provided that in the case of any
such transaction to which the Borrower is a party, the Borrower shall be the
surviving corporation; provided that, in each such case, immediately after
giving effect to such proposed transaction, no Default shall exist; and

 

(iii) sales permitted pursuant to Section 5.02(c)

 

(c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any material portion of its assets, including (without limitation)
assets constituting any investment in any Subsidiary thereof or substantially
all of the assets constituting the business of any division, branch or other
unit operation thereof, except (i) in a transaction or a series of related
transactions where the aggregate amount of the fair market value of all assets
of the Borrower and its Subsidiaries sold, leased, assigned, transferred or
otherwise disposed of in such transaction or transactions (as such fair market
value is determined by the Board of Directors of the Borrower at the time of
such transaction or transactions) does not exceed 15% of the Borrower’s
Consolidated Tangible Assets, and the consideration received by the Borrower or
any of its Subsidiaries in each such transaction shall constitute fair market
value, or (ii) in connection with a transaction permitted by Section 5.02(b) or
Section 5.02(d).

 

37



--------------------------------------------------------------------------------

(d) Securitization Facilities. At any time sell, assign or otherwise dispose of
all or any material portion of the Borrower’s or any Subsidiary’s accounts
receivable, lease receivables or other rights to receive payment or income (any
of the foregoing being a “Receivable”); provided that notwithstanding anything
contained in Section 5.02 to the contrary, the Borrower or any of its
Subsidiaries may enter into one or more agreements contemplating the sale,
assignment or other transfer of its Receivables, whether constituting a “true
sale” or secured financing for accounting, tax or any other purpose (each, a
“Receivables Purchase Agreement”), so long as (i) the aggregate outstanding
investment or claims held at any time by purchasers, assignees or other
transferees of (or of interests in) Receivables under Receivables Purchase
Agreements shall not exceed an amount equal to $500,000,000 and (ii) each sale,
assignment or other transfer effected under or in connection with a Receivables
Purchase Agreement shall be effected on a non-recourse or limited recourse
basis.

 

(e) Accounting Changes. Make or permit, or permit any of its Consolidated
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

 

(f) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

 

(i) Debt owed to the Borrower or to a Subsidiary of the Borrower,

 

(ii) other Debt aggregating for all of the Borrower’s Subsidiaries not more than
$125,000,000 at any one time drawn and outstanding,

 

(iii) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, and

 

(iv) Debt which is, or would be permitted to be, secured by a Lien permitted
under Section 5.02(a).

 

(g) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

 

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender Party shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:

 

(a) Leverage Ratio. Maintain a ratio of Consolidated Adjusted Debt to
Consolidated EBITDA as of the end of each fiscal quarter, in respect of the
four-quarter period then ended, of not greater than 3.25 to 1.

 

(b) Fixed Charge Coverage Ratio. Maintain a ratio of (i) the sum of Consolidated
EBITDA plus Consolidated Rental Expense to (ii) the sum of Consolidated Interest
Expense and Consolidated Rental Expense as of the end of each fiscal quarter, in
respect of the four-quarter period then ended, of not less than 2.0 to 1.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

 

38



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by the Borrower herein or
by the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h)(iii), 5.02 or 5.03, or (ii)
the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender Party; or

 

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $25,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof, provided, however, that, for purposes of this Section 6.01(d),
in the case of (x) Debt of any Person (other than the Borrower or one of its
Subsidiaries) which the Borrower or a Subsidiary has guaranteed and (y) Debt of
Persons (other than the Borrower or one of its Subsidiaries) the payment of
which is secured by a Lien on property of the Borrower or one of its
Subsidiaries, such Debt shall be deemed to have not been paid when due or the
have been declared to be due and payable only when the Borrower or its
Subsidiary, as the case may be, shall have failed to pay when due any amount
which it shall be obligated to pay with respect to such Debt; or

 

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

 

(f) Judgments or orders for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against and remain unpaid by the Borrower or any of
its Subsidiaries and enforcement proceedings shall have been commenced by any
creditor upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

39



--------------------------------------------------------------------------------

(g) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that is reasonably expected to have a Material Adverse
Effect, and enforcement proceedings shall have been commenced by any Person upon
such judgment or order and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 25% or more of the combined voting power of
all Voting Stock of the Borrower; or (ii) during any period of up to 24
consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by
66-2/3% of the remaining members of the board of directors of the Borrower or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Borrower and thereafter elected as directors by the
shareholders of the Borrower) ; or (iii) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or

 

(i) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $25,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and of any
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by any Issuing Bank
or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lender Parties in same day funds at
the Agent’s office designated in such demand, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders. If at any time the Agent determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds,

 

40



--------------------------------------------------------------------------------

if any, then held in the L/C Cash Collateral Account that the Agent determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit, to the extent funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender and Issuing Bank (as applicable)) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to this Agreement or applicable law. The Agent agrees to give to each Lender
Party prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.

 

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.19 or an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 8.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or the existence at any time of any Default or to
inspect the property (including the books and records) of the Borrower; (v)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (vi) shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.

 

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender Party and may
exercise the same as though it were not the Agent; and the term “Lender Party”
or “Lender Parties” shall, unless otherwise expressly indicated, include
Citibank in its individual capacity. Citibank and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
Citibank were not the Agent and without any duty to account therefor to the
Lender Parties. The Agent shall have no duty to disclose information obtained or
received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.

 

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

41



--------------------------------------------------------------------------------

SECTION 7.05. Indemnification. (a) Each Lender Party (other than the Designated
Bidders) severally agrees to indemnify the Agent (to the extent not reimbursed
by the Borrower), ratably according to the respective principal amounts of the
Revolving Credit Advances and Letter of Credit Advances owed to each of them (or
if no Revolving Credit Advances and Letter of Credit Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”); provided that no Lender Party shall be liable for any
portion of the Indemnified Costs resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender Party
(other than the Designated Bidders) agrees to reimburse the Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender Party or a third
party.

 

(b) Each Lender Party (other than the Designated Bidders) severally agrees to
indemnify the Issuing Banks (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender Party shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse any such Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.

 

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances (other than Competitive Bid
Advances) outstanding at such time and owing to the respective Lender Parties,
(ii) their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time and (iii) their respective Unused
Commitments at such time; provided that the aggregate principal amount of Letter
of Credit Advances owing to the Issuing Banks shall be considered to be owed to
the Lenders ratably in accordance with their respective Revolving Commitments.
The failure of any Lender Party to reimburse the Agent or any such Issuing Bank,
as the case may be, promptly upon demand for its ratable share of any amount
required to be paid by the Lender Parties to such Agent or such Issuing Bank, as
the case may be, as provided herein shall not relieve any other Lender Party of
its obligation hereunder to reimburse such Agent or Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender Party shall be
responsible for the failure of any other Lender Party to reimburse the Agent or
any such Issuing Bank, as the case may be, for such other Lender Party’s ratable
share of such amount. Without prejudice to the survival of any other agreement
of any Lender Party hereunder, the agreement and obligations of each Lender
Party contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

 

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with, so long as no Default has occurred and is continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld or
delayed. If no successor Agent shall have been so appointed by the

 

42



--------------------------------------------------------------------------------

Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 7.07. Other Agents. Each Lender Party hereby acknowledges that neither
the documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof (other than the Agent) has any liability hereunder other
than in its capacity as a Lender.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders (other than the Designated
Bidders), do any of the following: (a) waive any of the conditions specified in
Section 3.01, (b) except as provided in Section 2.19, increase the Commitments
of the Lenders, (c) reduce the principal of, or interest on, the Revolving
Credit Advances or any fees or other amounts payable hereunder, (d) postpone any
date fixed for any payment of principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments, the aggregate Available Amount of outstanding
Letters of Credit or of the aggregate unpaid principal amount of the Revolving
Credit Advances, or the number of Lender Parties, that shall be required for the
Lenders or any of them to take any action hereunder or (f) amend this Section
8.01; and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Banks in addition to the Lenders
required above to take such action, affect the rights or obligation of the
Issuing Banks under this Agreement.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered or (y) as and to
the extent set forth in Section 8.02(b) and in the proviso to this Section
8.02(a), if to the Borrower, at its address at 5301 North Ironwood Road,
Milwaukee, Wisconsin 53217, Attention: Vice President/Treasurer; if to any
Initial Lender Party, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender Party, at its Domestic Lending
Office specified in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender Party; and if to the Agent, at its address
at Two Penns Way, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department; or, as to the Borrower or the Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(h)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 8.02(b) or as otherwise specified to the
Borrower by the Agent. All such notices and communications shall, when mailed,
telecopied, telegraphed or e-mailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

43



--------------------------------------------------------------------------------

(b) Except as set forth in the last paragraph of Section 5.01(h), so long as
Citibank or any of its Affiliates is the Agent, materials required to be
delivered pursuant to Section 5.01(h)(i), (ii) and (iv) shall be delivered to
the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrower agrees that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lender Parties by posting such notices on
Intralinks or a substantially similar electronic system (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.

 

(c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement; provided
that if requested by any Lender Party the Agent shall deliver a copy of the
Communications to such Lender Party by email or telecopier. Each Lender Party
agrees (i) to notify the Agent in writing of such Lender Party’s e-mail address
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender Party becomes a
party to this Agreement (and from time to time thereafter to ensure that the
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any Notice may be sent to such e-mail address.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lender Parties, if any (including, without limitation, reasonable counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender Party in connection
with the enforcement of rights under this Section 8.04(a).

 

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated

 

44



--------------------------------------------------------------------------------

hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender Party, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, arising
out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.

 

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by the Borrower to or
for the account of a Lender (i) other than on the last day of the Interest
Period for such Advance, as a result of a payment or Conversion pursuant to
Section 2.09, 2.11 or 2.13, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to Section
8.07 as a result of a demand by the Borrower pursuant to Section 8.07(a) or (ii)
as a result of a payment or Conversion pursuant to Section 2.09, 2.11 or 2.13,
the Borrower shall, upon demand by such Lender Party (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance. If the amount of the Committed Currency purchased by any Lender Party
in the case of a Conversion or redenomination of Advances in the case of Section
2.09 or 2.13 exceeds the sum required to satisfy such Lender Party’s liability
in respect of such Advances, such Lender agrees to remit to the Company such
excess.

 

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.12, 2.15 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

 

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender Party and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
Party or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and the Note held by such Lender Party, whether or not such
Lender Party shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender Party agrees promptly to
notify the Borrower after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender Party and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender Party and its Affiliates
may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

SECTION 8.07. Assignments, Designations and Participations. (a) Each Lender
(other than the Designated Bidders) may and, if demanded by the Borrower (if
payments are owed to such Lender pursuant to Section 2.12 or 2.15 or following
notice by such Lender pursuant to Section 2.13) upon at least five Business
Days’ notice to such Lender Party and the Agent, will assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the
Revolving Credit Advances owing to it and the Revolving Credit Note or Notes
held by it); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement (other than any right to make Competitive Bid Advances, Competitive
Bid Advances owing to it and

 

45



--------------------------------------------------------------------------------

Competitive Bid Notes), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender Party or an assignment
of all of a Lender Party’s rights and obligations under this Agreement, the
amount of the Commitment of the assigning Lender Party being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower pursuant to this Section 8.07(a) shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender Party under this Agreement or
an assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender Party under this Agreement, (v)
no Lender Party shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 8.07(a) unless and until such
Lender Party shall have received one or more payments from either the Borrower
or one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender
Party, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender Party under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note subject to
such assignment and a processing and recordation fee of $3,500 payable by the
parties to each such assignment; provided, however, that in the case of each
assignment made as a result of a demand by the Borrower, such recordation fee
shall be payable by the Borrower except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Borrower to an
Eligible Assignee that is an existing Lender Party, and (vii) any Lender Party
may, without the approval of the Borrower and the Agent, assign all or a portion
of its rights to any of its Affiliates. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender Party hereunder and (y) the Lender Party assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.12, 2.15 and 8.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender Party’s
rights and obligations under this Agreement, such Lender Party shall cease to be
a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender Party
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender Party or as an Issuing Bank, as the
case may be.

 

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes

 

46



--------------------------------------------------------------------------------

subject to such assignment, the Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

 

(d) Each Lender Party (other than the Designated Bidders) may designate one or
more banks or other entities to have a right to make Competitive Bid Advances as
a Lender pursuant to Section 2.03; provided, however, that (i) no such Lender
shall be entitled to make more than two such designations, (ii) each such Lender
Party making one or more of such designations shall retain the right to make
Competitive Bid Advances as a Lender Party pursuant to Section 2.03, (iii) each
such designation shall be to a Designated Bidder and (iv) the parties to each
such designation shall execute and deliver to the Agent, for its acceptance and
recording in the Register, a Designation Agreement. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Designation Agreement, the designee thereunder shall be a party hereto
with a right to make Competitive Bid Advances as a Lender pursuant to Section
2.03 and the obligations related thereto.

 

(e) By executing and delivering a Designation Agreement, the Lender Party making
the designation thereunder and its designee thereunder confirm and agree with
each other and the other parties hereto as follows: (i) such Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such designee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Designation Agreement; (iv) such designee will, independently and without
reliance upon the Agent, such designating Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such designee confirms that it is a Designated Bidder;
(vi) such designee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
designee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender Party.

 

(f) Upon its receipt of a Designation Agreement executed by a designating Lender
Party and a designee representing that it is a Designated Bidder, the Agent
shall, if such Designation Agreement has been completed and is substantially in
the form of Exhibit D hereto, (i) accept such Designation Agreement, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

 

(g) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Acceptance and each
Designation Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lender Parties and, with respect
to Lender Parties other than Designated Bidders, the Commitment of, and
principal amount of the Advances owing to, each Lender Party from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lender Parties may treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(h) Each Lender Party may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights or obligations or both under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
Party shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender Party shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Agent and the

 

47



--------------------------------------------------------------------------------

other Lenders shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

 

(i) Any Lender Party may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender Party by or on behalf of the Borrower; provided that,
prior to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender Party.

 

(j) The Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.

 

(k) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender Party shall
disclose any Confidential Information to any other Person without the consent of
the Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and
their officers, directors, employees, agents and advisors and, as contemplated
by Section 8.07(i), to actual or prospective assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender Party and (d) as requested or required
by any state, federal or foreign authority or examiner regulating banks or
banking.

 

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

 

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

 

48



--------------------------------------------------------------------------------

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender Party or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender Party or
the Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender Party or the Agent (as the case may be) may in accordance
with normal banking procedures purchase the applicable Primary Currency with
such other currency; if the amount of the applicable Primary Currency so
purchased is less than such sum due to such Lender Party or the Agent (as the
case may be) in the applicable Primary Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender Party or the Agent (as the case may be) against such loss, and if the
amount of the applicable Primary Currency so purchased exceeds such sum due to
any Lender Party or the Agent (as the case may be) in the applicable Primary
Currency, such Lender Party or the Agent (as the case may be) agrees to remit to
the Borrower such excess.

 

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby further irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 8.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 8.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lender Parties and the Borrower in the same position, so far as possible,
that they would have been in if no change in such Foreign Currency had occurred.

 

SECTION 8.14. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of

 

49



--------------------------------------------------------------------------------

Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

 

SECTION 8.15. Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

 

50



--------------------------------------------------------------------------------

SECTION 8.16. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lender Parties hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender Party in the negotiation, administration,
performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

       

MANPOWER INC.

       

By

 

/s/ Lesley A. Noer

--------------------------------------------------------------------------------

       

Title:

 

Vice President, Treasurer

       

CITIBANK, N.A.,

       

        as Agent

       

By

 

/s/ Judith Green

--------------------------------------------------------------------------------

       

Title:

 

Vice President

Revolving Commitment

               

Administrative Agent

$62,000,000

     

CITIBANK, N.A.

       

By

 

/s/ Judith Green

--------------------------------------------------------------------------------

       

Title:

 

Vice President

   

Syndication Agent

$62,000,000

     

WACHOVIA BANK, NATIONAL ASSOCIATION

       

By

 

/s/ Steven Hipsman

--------------------------------------------------------------------------------

       

Title:

 

Director

   

Lenders

$45,000,000

     

BNP PARIBAS

       

By

 

/s/ Rosalie C. Hawley

--------------------------------------------------------------------------------

       

Title:

 

Director

       

By

 

/s/ Christine L. Howatt

--------------------------------------------------------------------------------

       

Title:

 

Director

 

51



--------------------------------------------------------------------------------

$45,000,000

 

BANK ONE, NA

   

By

 

/s/ Anthony F. Maggiore

--------------------------------------------------------------------------------

   

Title:

 

Managing Director, Capital Markets

$45,000,000

 

THE ROYAL BANK OF SCOTLAND PLC

   

By

 

/s/ Philippe Sandmeier

--------------------------------------------------------------------------------

   

Title:

 

Senior Vice President

$30,000,000

 

BANK OF TOKYO-MITSUBISHI, LTD.,

CHICAGO BRANCH

   

By

 

/s/ Shinichiro Munechika

--------------------------------------------------------------------------------

   

Title:

 

Deputy General Manager

$30,000,000

 

BANK OF AMERICA, N.A.

   

By

 

/s/ B. Kenneth Burton, Jr.

--------------------------------------------------------------------------------

   

Title:

 

Vice President

$30,000,000

 

BARCLAYS BANK PLC

   

By

 

/s/ Danny Lopez

--------------------------------------------------------------------------------

   

Title:

 

Director

$30,000,000

 

CALYON NEW YORK BRANCH

   

By

 

/s/ Thomas P. Gillis

--------------------------------------------------------------------------------

   

Title:

 

Managing Director

   

By

 

/s/ Joseph A. Philbin

--------------------------------------------------------------------------------

   

Title:

 

Director

$30,000,000

 

M&I MARSHALL AND ILSLEY BANK

   

By

 

/s/ Leo D. Freeman

--------------------------------------------------------------------------------

   

Title:

 

Vice President

   

By

 

/s/ Thomas F. Bickelhaupt

--------------------------------------------------------------------------------

   

Title:

 

Vice President

 

52



--------------------------------------------------------------------------------

$30,000,000

 

MIZUHO CORPORATE BANK, LTD.

   

By

 

/s/ Greg Botshon

--------------------------------------------------------------------------------

   

Title:

 

Senior Vice President

$30,000,000

 

SOCIETE GENERALE

   

By

 

/s/ Melissa Goeder

--------------------------------------------------------------------------------

   

Title:

 

Vice President

$30,000,000

 

SUMITOMO MITSUI BANKING CORPORATION

   

By

 

/s/ Yasuhiko Imai

--------------------------------------------------------------------------------

   

Title:

   

$18,000,000

 

BANCA NAZIONALE DEL LAVORO S.p.A.

   

By

 

/s/ Francesco Di Mario

--------------------------------------------------------------------------------

   

Title:

 

Senior Manager

   

By

 

/s/ Carlo Vecchi

--------------------------------------------------------------------------------

   

Title:

 

Senior Manager

$18,000,000

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

   

By

 

/s/ Gerald E. Chelius, Jr.

--------------------------------------------------------------------------------

   

Title:

 

Senior Vice President

   

By

 

/s/ Henrik M. Steffensen

--------------------------------------------------------------------------------

   

Title:

 

First Vice President

$18,000,000

 

PNC BANK, NATIONAL ASSOCIATION

   

By

 

/s/ Jeffrey L. Stein

--------------------------------------------------------------------------------

   

Title:

 

Vice President

$18,000,000

 

UNICREDITO ITALIANO

   

By

 

/s/ Gianni Franco Papa

--------------------------------------------------------------------------------

   

Title:

 

Senior Vice President and General Manager

   

By

 

/s/ Charles Michael

--------------------------------------------------------------------------------

   

Title:

 

Vice President

 

53



--------------------------------------------------------------------------------

$18,000,000

 

U.S. BANK NATIONAL ASSOCIATION

   

By

 

/s/ Caroline V. Krider

--------------------------------------------------------------------------------

   

Title:

 

Vice President and Senior Lender

$18,000,000

 

WELLS FARGO BANK

   

By

 

/s/ Charles Reed

--------------------------------------------------------------------------------

   

Title:

 

Vice President

   

By

 

/s/ Kathleen Savard

--------------------------------------------------------------------------------

   

Title:

 

Vice President

$18,000,000

 

BANCA INTESA S.p.A.

   

By

 

/s/ Frank Maffei

--------------------------------------------------------------------------------

   

Title:

 

Vice President

   

By

 

/s/ Anthony F. Giobbi

--------------------------------------------------------------------------------

   

Title:

 

First Vice President

 

$625,000,000

  

Total of the Commitments

 

54



--------------------------------------------------------------------------------

Letter of Credit Commitment

           

$150,000,000        CALYON, NEW YORK BRANCH

   

By

 

/s/ Thomas P. Gillis

--------------------------------------------------------------------------------

   

Title:

 

Managing Director

   

By

 

/s/ Joseph A. Philbin

--------------------------------------------------------------------------------

   

Title:

 

Director

 

55



--------------------------------------------------------------------------------

SCHEDULE I

MANPOWER INC.

FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

Banca Intesa S.p.A.

  

1 William Street

New York, NY 10004

Attn: Alex Papace

T: 212 607-3531

F: 212 607-3897

  

1 William Street

New York, NY 10004

Attn: Alex Papace

T: 212 607-3531

F: 212 607-3897

Banca Nazionale del Lavoro S.p.A.

  

51 West 52nd Street

New York, NY 10019

Attn: Anna Hernandez

T: 212 314-0679

F: 212 314-0244

  

51 West 52nd Street

New York, NY 10019

Attn: Anna Hernandez

T: 212 314-0679

F: 212 314-0244

Bank of America, N.A.

         

Bank of Tokyo-Mitsubishi, LTD.,

Chicago Branch

  

Harborside Financial Center

500 Plaza III

Jersey City, NJ 07311

Attn: Jimmy Yu

T: 201 413-8566

F: 201 521-2335

  

Harborside Financial Center

500 Plaza III

Jersey City, NJ 07311

Attn: Jimmy Yu

T: 201 413-8566

F: 201 521-2335

Bank One, NA

  

111 E. Wisconsin Avenue

16th Floor

Milwaukee, WI 53202

Attn: Anthony Maggiore

T: 414 977-3111

F: 414 977-6777

  

111 E. Wisconsin Avenue

16th Floor

Milwaukee, WI 53202

Attn: Anthony Maggiore

T: 414 977-3111

F: 414 977-6777

Barclays Bank plc

  

222 Broadway

New York, NY 10038

Attn: Shoshana Harrison

T: 212 412-5066

F: 212 412-5306

  

222 Broadway

New York, NY 10038

Attn: Shoshana Harrison

T: 212 412-5066

F: 212 412-5306

BNP Paribas

  

209 S. LaSalle, Suite 500

Chicago, IL 60604

Attn:

T: 312 977-2200

F: 312 977-1380

  

209 S. LaSalle, Suite 500

Chicago, IL 60604

Attn:

T: 312 977-2200

F: 312 977-1380

Citibank, N.A.

  

Two Penns Way

New Castle, DE 19720

  

Two Penns Way

New Castle, DE 19720

Calyon New York Branch

  

227 W. Monroe Street, Suite 3800

Chicago, IL 60606

Attn: Diego Sanfilippo

T: 312 220-7313

F: 312 641-0527

  

227 W. Monroe Street, Suite 3800

Chicago, IL 60606

Attn: Diego Sanfilippo

T: 312 220-7313

F: 312 641-0527

M&I Marshall and Ilsley Bank

  

770 North Water Street

NW18

Milwaukee, WI 53202

Attn: Leo D. Freeman or Thomas

  

770 North Water Street

NW18

Milwaukee, WI 53202

Attn: Leo D. Freeman or Thomas



--------------------------------------------------------------------------------

    

Bickelhaupt

T: 414 765-7439/7779

F: 414 765-7625

  

Bickelhaupt

T: 414 765-7439/7779

F: 414 765-7625

Mizuho Corporate Bank, Ltd.

  

1800 Plaza Ten

Harborside Financial Center

17th Floor

Jersey City, NJ 07311

Attn: Joann Olivencia

T: 201 626-9347

F: 201 626-9913

  

1800 Plaza Ten

Harborside Financial Center

17th Floor

Jersey City, NJ 07311

Attn: Joann Olivencia

T: 201 626-9347

F: 201 626-9913

Nordea Bank Finland Plc

  

437 Madison Avenue

New York, NY 10022

Attn: Jackie Ng

T: 212 318-9578

F: 212 750-9188

  

437 Madison Avenue

New York, NY 10022

Attn: Jackie Ng

T: 212 318-9578

F: 212 750-9188

PNC Bank, National Association

  

PNC Firstside Center

201 East Fifth Street

Cincinnati, OH 45202

Attn: April Atwater

T: 412 768-6214

F: 412 768-4586

  

PNC Firstside Center

201 East Fifth Street

Cincinnati, OH 45202

Attn: April Atwater

T: 412 768-6214

F: 412 768-4586

The Royal Bank of Scotland plc

  

101 Park Avenue, 10th Floor

New York, NY 10178

Attn: Julian Dakin

T: 212 401-3784

F: 212 401-3456

  

65 East 55th Street, 21st Floor

New York, NY 10022

Socitete Generale

  

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

F: 212 278-7490

  

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

F: 212 278-7490

Sumitomo Mitsui Banking Corporation

         

Unicredito Italiano

  

430 Park Avenue

New York, NY 10022

Attn: Dan Tausek

T: 212 546-9614

F: 212 826-8623

  

430 Park Avenue

New York, NY 10022

Attn: Dan Tausek

T: 212 546-9614

F: 212 826-8623

U.S. Bank, National Association

         

Wachovia Bank, National Association

  

201 South College Street

Charlotte, NC 28288

Attn: Lekeisha Neely

T: 704 374-6145

F: 704 715-0094

  

201 South College Street

Charlotte, NC 28288

Attn: Lekeisha Neely

T: 704 374-6145

F: 704 715-0094

Wells Fargo Bank

  

Commercial Banking Loan Center

201 3rd Street

San Francisco, CA 94103

Attn: Cindy Dunn

T: 415 477-5431

  

Commercial Banking Loan Center

201 3rd Street

San Francisco, CA 94103

Attn: Cindy Dunn

T: 415 477-5431



--------------------------------------------------------------------------------

Schedule 2.04(f)

 

Letters of Credit

September 30, 2004

 

Issued Date

--------------------------------------------------------------------------------

  

Issued for the benefit of:

--------------------------------------------------------------------------------

   Reference No.


--------------------------------------------------------------------------------

   USD Amount


--------------------------------------------------------------------------------

   Face Amount


--------------------------------------------------------------------------------

   Expiration
Date


--------------------------------------------------------------------------------

12/31/93

  

Transportation Ins. Co.

Continental Casualty Co

CAN ClaimPlus, Inc.

America Ca. Co. of Reading, PA

   931228IS871    $ 43,056,240    $ 43,056,240    06/01/05

06/01/94

   National Union Fire Insurance    940524IS076    $ 589,000    $ 589,000   
06/01/05

12/22/95

   Bank Hapoalim B.M.    951218IS125    $ 1,000,000    $ 1,000,000    11/28/04

01/28/97

   Bank Hapoalim B.M. Head Office    970127IS741    $ 3,000,000    $ 3,000,000
   02/20/05

12/01/97

   Bank Leumi Israel Ltd    971114IS188    $ 1,500,000    $ 1,500,000   
12/01/04

06/23/99

   Kommunekasserereni Oslo    990608IS010    $ 14,000,000    $ 14,000,000   
06/22/05

05/31/01

   Nedcorbank Ltd.    991228IS286    $ 200,000    $ 200,000    05/31/05

12/31/99

   Dome Developments (pty) LTD    991229IS287    $ 25,000    $ 25,000   
12/31/04

03/20/01

   EFG Eurobank    010316IS677    $ 1,600,000    $ 1,600,000    03/26/05

10/29/01

   Australia and New Zealand Banking Group Limited    011030IS902    $ 1,000,000
   $ 1,000,000    10/29/04

12/31/01

   Industrial Commission of Arizona, State of Arizona    011228IS931    $
700,000    $ 700,000    12/31/04

05/06/02

   Farmers & Merchants Savings Bank    020506IS950    $ 600,000    $ 600,000   
12/31/04

05/30/02

   Banco de Credito del Peru    316036006    $ 375,000    $ 375,000    12/25/04

09/29/03

   Royal and Sun Alliance Insurance    327236025    $ 1,359,000    GBP 750,000
   10/31/04

09/29/03

   Alpha Bank    327236033    $ 1,492,320    EUR 1,200,000    10/01/05

12/10/03

   Royal Bank of Canada    334436028    $ 2,500,000           12/31/04

02/10/04

   Andrew McRae    404236015    $ 1,666,000    $ 1,666,000    03/21/05

02/10/04

   Paul Charlesworth    404236016    $ 1,287,041    $ 1,287,041    03/21/05

02/16/04

   Banco de Credito del Peru    404836019    $ 328,500    $ 328,500    03/04/05



--------------------------------------------------------------------------------

Schedule 5.02(a)

 

Liens

 

Liens otherwise permitted by Section 5.02(a), including financing statements
covering leased assets or purchase money security interests and financing
statements securing the existing Receivables Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                                                             
                                                                         Dated:
                    , 200    

 

FOR VALUE RECEIVED, the undersigned, MANPOWER INC., a Wisconsin corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                         (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Five Year Credit Agreement dated as of October 8, 2004 among the Borrower, the
Lender and certain other lenders parties thereto, and Citibank, N.A. as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 388 Greenwich Street, New York, New York 10013, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Payment Office in same day funds. Each Revolving Credit
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Credit Advance being
evidenced by this Promissory Note, (ii) contains provisions for determining the
Dollar Equivalent of Revolving Credit Advances denominated in Committed
Currencies and (iii) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

MANPOWER INC.

By

--------------------------------------------------------------------------------

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Unpaid Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

COMPETITIVE BID

PROMISSORY NOTE

 

U.S.$                                                             
                                                                     Dated:
                    , 200    

 

FOR VALUE RECEIVED, the undersigned, MANPOWER INC., a Wisconsin corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                                          (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Five Year Credit
Agreement dated as of October 8, 2004, among the Borrower, the Lender and
certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined)), on                     , 200_, the principal amount of
[U.S.$                    ] [for a Competitive Bid Advance in a Foreign
Currency, list currency and amount of such Advance].

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:             % per annum (calculated on the basis of a year of
             days for the actual number of days elapsed).

 

Both principal and interest are payable in lawful money of                     
to Citibank, as agent, for the account of the Lender at the office of Citibank,
at                      in same day funds.

 

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MANPOWER INC.

By

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent

    for the Lender Parties party

    to the Credit Agreement

    referred to below

    Two Penns Way

    New Castle, Delaware 19720

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, Manpower Inc., refers to the Five Year Credit Agreement, dated
as of October 8, 2004 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lender Parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

 

(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 200_.

 

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

 

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
[$                    ][for a Revolving Credit Borrowing in a Committed
Currency, list currency and amount of Revolving Credit Borrowing].

 

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is              month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours,

MANPOWER INC.

By

 

 

--------------------------------------------------------------------------------

Title:.

   



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

COMPETITIVE BID BORROWING

 

Citibank, N.A., as Agent

    for the Lender Parties party

    to the Credit Agreement

    referred to below

    Two Penns Way

    New Castle, Delaware 19720

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, Manpower Inc., refers to the Five Year Credit Agreement, dated
as of October 8, 2004 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

 

(A)

   Date of Competitive Bid Borrowing    ___________________________________

(B)

   Amount of Competitive Bid Borrowing    ___________________________________

(C)

   [Maturity Date] [Interest Period]    ___________________________________

(D)

   Interest Rate Basis    ___________________________________

(E)

   Day Count Convention    ___________________________________

(F)

   Interest Payment Date(s)    ___________________________________

(G)

   Currency    ___________________________________

(H)

   Borrower’s Account Location    ___________________________________

(I)

   ___________________________________    ___________________________________

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

 

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

 

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

 

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and



--------------------------------------------------------------------------------

(d) the aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement is within the
aggregate amount of the unused Commitments of the Lenders.

 

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

 

Very truly yours,

MANPOWER INC.

By

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Five Year Credit Agreement dated as of October 8, 2004
(as amended or modified from time to time, the “Credit Agreement”) among
Manpower Inc., a Wisconsin corporation (the “Borrower”), the Lender Parties (as
defined in the Credit Agreement) and Citibank, N.A., as agent for the Lender
Parties (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes) together with
participations in Letters of Credit and Letter of Credit Advances held by the
Assignor on the date hereof. After giving effect to such sale and assignment,
the Assignee’s Commitment and the amount of the Revolving Credit Advances and
Letter of Credit Advances owing to the Assignee will be as set forth on Schedule
1 hereto.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and (iv)
attaches the Revolving Credit Note[, if any] held by the Assignor [and requests
that the Agent exchange such Revolving Credit Note for a new Revolving Credit
Note payable to the order of [the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Revolving Credit Notes payable to
the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and] the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, [respectively,] as
specified on Schedule 1 hereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender Party and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender Party; and (vi)
attaches any U.S. Internal Revenue Service forms required under Section 2.15 of
the Credit Agreement.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.



--------------------------------------------------------------------------------

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the
Revolving Credit Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Revolving
Credit Notes for periods prior to the Effective Date directly between
themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                 %

Assignee’s Commitment:

   $             

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

   $             

Aggregate outstanding principal amount of Letters of Credit Advances assigned:

   $             

Principal amount of Revolving Credit Note payable to Assignee:

   $             

Principal amount of Revolving Credit Note payable to Assignor:

   $             

 

Effective Date*:                     , 200_

 

[NAME OF ASSIGNOR], as Assignor

By

 

 

--------------------------------------------------------------------------------

Title:

   

Dated:

 

                    , 200_

     

[NAME OF ASSIGNEE], as Assignee

By

 

 

--------------------------------------------------------------------------------

Title:

   

Dated:

 

                    , 200_

Domestic Lending Office:

            [Address]

Eurocurrency Lending Office:

            [Address]

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.



--------------------------------------------------------------------------------

Accepted [and Approved]** this

   

         day of                     , 200_

   

CITIBANK, N.A., as Agent

   

By

 

 

--------------------------------------------------------------------------------

   

Title:

       

[Approved this                      day

   

of ,                         200_

   

MANPOWER INC.

   

By

 

 

--------------------------------------------------------------------------------

  ]*

Title:

       

--------------------------------------------------------------------------------

** Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of "Eligible Assignee".

* Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of "Eligible Assignee".



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

DESIGNATION AGREEMENT

 

Dated                     , 200    

 

Reference is made to the Five Year Credit Agreement dated as of October 8, 2004
(as amended or modified from time to time, the “Credit Agreement”) among
Manpower Inc., a Wisconsin corporation (the “Borrower”), the Lender Parties (as
defined in the Credit Agreement) and Citibank, N.A., as agent for the Lender
Parties (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

                                          (the “Designor”) and
                                         (the “Designee”) agree as follows:

 

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Advances pursuant to
Section 2.03 of the Credit Agreement.

 

2. The Designor makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto and
(ii) the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

 

3. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is a Designated Bidder; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender Party.

 

4. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Agent for acceptance and recording by the
Agent. The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on the signature page hereto.

 

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Advances as a Lender Party pursuant to Section 2.03 of the
Credit Agreement and the rights and obligations of a Lender Party related
thereto.

 

6. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Designation Agreement.

 

- Manpower Five Year Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee have caused this Designation
Agreement to be executed by their officers thereunto duly authorized as of the
date first above written.

 

Effective Date*:                    , 200    

 

    [NAME OF DESIGNOR],             as Designor     By  

 

--------------------------------------------------------------------------------

    Title:         [NAME OF DESIGNEE],               as Designee     By  

 

--------------------------------------------------------------------------------

    Title:         Applicable Lending Office (and address for notices):    
                    [Address]

Accepted this          day

   

of                    , 200    

   

CITIBANK, N.A., as Agent

   

By

--------------------------------------------------------------------------------

  ]    

Title:

       

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Agent.



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

 

[Effective Date]

 

To each of the Lender Parties party

    to the Credit Agreement dated

    as of October 8, 2004

    among Manpower Inc.,

    said Lenders and Citibank, N.A.,

    as Agent for said Lenders, and

    to Citibank, N.A., as Agent

 

Manpower Inc.

 

Ladies and Gentlemen:

 

- Manpower Five Year Credit Agreement

 